[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION TO STRIKE #103
The plaintiffs, Thomas and Barbara Fedele filed a complaint against the defendant, Madison Gardens Condominium Assoc., Inc., on August 20, 1997. On November 13, 1997, the plaintiffs filed a motion for default for failure to answer or otherwise plead. On December 3, 1997, the defendant filed a motion for the extension of time, an additional 21 days, in which to file a responsive pleading. The defendant did not file a response and a default was entered against the defendant on January 2, 1998. On March 26, 1998, the defendant filed a motion to strike the plaintiffs' complaint.
The motion to strike the complaint is denied. The defendant has been defaulted under Practice Book § 363A, now Practice Book (1998 Rev.) § 17-32, for failing to advance the pleadings as required by Practice Book § 114, now Practice Book (1998 Rev.) § 10-8. The superior courts are consistent in stating that the only papers a party who has been defaulted may file without opening the default is an answer. Kapral v. KingConn Enterprises. Inc., Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 320144 (January 9, 1996, Maiocco, J.). Since the defendant has neither filed an answer nor moved to set aside the default, it is precluded from filing a motion to strike. See Whalen v. Ives, 37 Conn. App. 7, 12, CT Page 9430654 A.2d 798, cert. denied, 233 Conn. 905 (1995). As such, the defendant's present motion to strike is untimely and is denied.
STODOLINK, J.